 

Case 3:19-cr-00327-M Document5 Filed 07/09/19 Pagelof3 PagelD 23

ae SEALED

 
    

ril
caw IN THE UNITED STATES DISTRICT COURT | 3]
FOR THE NORTHERN DISTRICT OF TEXAS @ai3JUL-9 PH 4:
DALLAS DIVISION

cePury GLERR.

UNITED STATES OF AMERICA 8 19 -CR -3 2% oF

 

 

Vv. No
OMER KUZU TO BE FILED UNDER SEAL
INDICTMENT
The Grand Jury Charges:
Count One

Conspiring to Provide Material Support to a Designated Foreign Terrorist Organization
(Violation of 18 U.S.C. § 2339B)

Beginning in or about April 2011 and continuing to the date of this indictment,
within the Northern District of Texas, and elsewhere, the defendant, Omer Kuzu,
a citizen of the United States, did knowingly conspire, with persons known and unknown
to the grand jury, to provide material support and resources, as that term is defined in Title
18, United States Code, Section 2339A(b)(1), to wit personnel, including himself, to a
foreign terrorist organization, namely, the Islamic State of Iraq and al-Sham (ISIS), which
at all relevant times was designated by the Secretary of State as a foreign terrorist
organization pursuant to Section 219 of the Immigration and Nationality Act, knowing that
the organization was a designated foreign terrorist organization and knowing that the
organization had engaged in, and engages in, terrorist activity and terrorism, all in violation

of Title 18, United States Code, Section 2339B(a)(1).

Omer Kuzu Indictment — page 1
 

Case 3:19-cr-00327-M Document5 Filed 07/09/19 Page 2of3 PagelD 24

ERIN NEALY COX
UNITED STATES ATTORNEY

Za Wnt

EKRIN MARTIN

Assistant United States Attorney
Texas State Bar No. 24032572
1100 Commerce St., Suite 300
Dallas, Texas 75242-1699
Telephone: 214.659.8600

Errin, he .ZOV

TIFFANY H. 8GGERS
Assistant United States Attorney

om i (WUate of Texas _

MICHAEL J. DITTOE
Trial Attorney, U.S. Department of Justice

Omer Kuzu Indictment — page 2

A TRUE BILL

 

FOREPRRSON

 
 

Case 3:19-cr-00327-M Document5 Filed 07/09/19 Page 3of3 PagelD 25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

OMER KUZU

 

SEALED INDICTMENT

18 U.S.C. § 2339B

Conspiring to Provide Material Support to a Designated Foreign Terrgrist
Organization

(Count 1)

1 Count

A true bill rendered / / |

 

 

DALLAS FOREPERKON

 

 

 

—_ | a 7

UNITED STATES MRGHSTRATE JUDGE
Magistrate Court t: 3-19-MJ-517-BH
